DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 24-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/06/2022.

 Information Disclosure Statement
The Information disclosure statements (IDS) filed on 12/03/2021 and 04/05/2022 have been acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
a second motion system for carrying the first bond head array in claim 1 line 8-9.
a third motion system for carrying the second bond head array in claim 12 line 2-3.
another motion system for carrying the first bond head array in claim 14 line 2-4.
another motion system for carrying the first bond head array in claim 16 line 2-3.
a rotative motion system for simultaneously carrying the first bond head array and the second bond head array in claim 17 line 2-3.
a rotative motion system for simultaneously carrying the first bond head array and the second bond head array in claim 19 line 2-3.
It is noted by the examiner that “a first motion system for simultaneously carrying the first bond head array and the second bond head array” in claim 1 line 6-7 is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because claim 2 provides structural limitations to the first motion system sufficient to perform the recited function as claimed.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10, and 23 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2006/0112545 to Hwang.
As per claims 1-4, 10, and 23, Hwang discloses a component placement system and a corresponding method of operating the component placement system, comprising:
[1 and 23] a first bond head array (one of the head assembles 201 in Fig 3 and 11; see first head assembly 201a and second head assembly 201b in Fig 5-6) configured for simultaneously carrying a first plurality of electronic components (components C, C1, C2 in Fig 5-6); a second bond head array (the other of the head assembles 201 in Fig 3 and 11; see first head assembly 201a and second head assembly 201b in Fig 5-6) configured for simultaneously carrying a second plurality of electronic components (components C, C1, C2 in Fig 5-6); a first motion system (y-axis movement mechanism 105, Fig 3) for simultaneously carrying the first bond head array and the second bond head array along a first motion axis (y-axis as seen in Fig 3; Para 0048 and 0050); and a second motion system (x-axis movement mechanism, Fig 3) for carrying the first bond head array independent of the second bond head array (x-axis as seen in Fig 3; Para 0048-0049, Para 0061; Claim 4).
[2] wherein the first motion system includes a long stroke actuator (since the y-axis movement mechanism 105 moves across the entire component mounting apparatus 100 as shown in Fig 3, the y-axis movement mechanism 105 is considered to be a long stroke actuator).
[3] wherein the first motion axis includes a linear axis of the component placement system (see y-axis in Fig 3).
[4] wherein the first motion axis is an x-axis or a y-axis of the component placement system (see y-axis in Fig 3).
[10] wherein the first motion axis (y-axis) is substantially perpendicular to a motion axis (x-axis) along which the first bond head array is carried by the second motion system (see Fig 3; Para 0049).

Claims 1, 5-7, and 16 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by US 2004/0139602 to Saho.
As per claims 1, 5-7, and 16, Saho discloses a component placement system comprising:
[1] a first bond head array (mounting head 10A, Fig 2-5) configured for simultaneously carrying a first plurality of electronic components (see electronic parts P, Fig 3-5); a second bond head array (mounting head 10B, Fig 2-5) configured for simultaneously carrying a second plurality of electronic components (see electronic parts P, Fig 3-5); a first motion system (Y-axis tables 6A and 6B and/or X-axis tables 7A and 7B, Fig 1) for simultaneously carrying the first bond head array and the second bond head array along a first motion axis (see Y-axis arrow and X-axis arrow in Fig 1); and a second motion system (sliders 13, Z-axis motor 15 and feed screw 16, Fig 2-3) for carrying the first bond head array independent of the second bond head array (Para 0021 and 0024; see Fig 5).
 [5] wherein the first motion system is configured for simultaneously carrying the first bond head array and the second bond head array along the first motion axis (see Y-axis arrow in Fig 1), and for simultaneously carrying the first bond head array and the second bond head array along a second motion axis (see X-axis arrow in Fig 1).
[6] wherein the first motion axis is a y-axis of the component placement system, and the second motion axis is an x-axis of the component placement system (see Y-axis arrow and X-axis arrow in Fig 1).
[7] wherein the second motion system is carried by the first motion system (see Fig 2-3 that shows that the sliders 13, Z-axis motor 15 and feed screw 16, Fig 2-3 are carried by the X-axis tables 7A(7B) respectively).
 [16] further comprising another motion system (X-axis tables 7A and 7B in Fig 1) for carrying the first bond head array along a motion axis (C-axis arrow in Fig 1) substantially perpendicular to a motion axis (see Z-axis arrow in Fig 2-3) of the second motion system (see Fig 22 that shows that the X-axis and the Z-axis are perpendicular to each other).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 8-9 and 11-15 are rejected under AIA  35 U.S.C. 103 as being unpatentable over US 2004/0139602 to Saho in view of US 2006/0162155 to Van Gastel.
As per claims 8-9 and 11, Saho does not disclose a second motion system configured for carrying the first bond head array along the first motion axis and the second motion axis independent of the second bond head array, or that the first motion axis is substantially parallel to a motion axis along which the first bond head array is carried by the second motion system.
However, secondary reference, Van Gastel discloses a similar component placement system, comprising a multiple bond heads (pick and place units 13 with pipettes 25, Fig 1-2) configured for simultaneously carrying electronic components, a first motion system (frame 2, guide 3, and slide 4, Fig 1) for simultaneously carrying the bond heads along a first motion axis and a second motion axis (see x-axis arrow and y-axis arrow in Fig 1; Para 0033-0034), and a second motion system (see actuators 26 and 27 in Fig 2) for carrying each of the multiple bond heads independent of each other along the first motion axis and the second motion axis (see x1-x4 and y1-y4 in Fig 2; Para 0036-0037), wherein the first and second motion axes are x and y axes of the component placement system (see Fig 1-2; Para 0034-0037), wherein the first motion axis (see x-axis arrow and y-axis arrow in Fig 1) is substantially parallel to a motion axis (see x1-x4 and y1-y4 in Fig 2) along which the first bond head array is carried by the second motion system.
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Saho with the aforementioned teachings of Van Gastel as to add a second motion system that carries the first bond head array independent of the second bond head array along the first motion axis being a y-axis of the component placement system and the second motion axis being an x-axis of the component placement system, wherein the first motion axis is substantially parallel to a motion axis along which the first bond head array is carried by the second motion system with the reasonable expectation that the additional movement of the bond head arrays independent of each other would aid in the positioning of the bond head arrays so that components can be simultaneously picked up (Van Gastel: Para 0037 line 13-18).

As per claims 12-15, Saho does not explicitly disclose wherein a motion axis of the second motion system is substantially parallel to a motion axis of the third motion system, or another motion system for carrying the first bond head array, independent of the second bond head array, along an axis substantially perpendicular to the motion axis of the second motion system and the motion axis of the third motion system wherein the axis of the another motion system is substantially parallel to the first motion axis.
However, secondary reference, Van Gastel discloses a similar component placement system, comprising a first bond head (see pick and place unit 13 corresponding to movement axes x1 and y1 in Fig 2) and a second bond head (see pick and place unit 13 corresponding to movement axes x2 and y2 in Fig 2) configured for simultaneously carrying electronic components, a first motion system (frame 2, guide 3, and slide 4, Fig 1) for simultaneously carrying the bond heads along a first motion axis (see x-axis arrow and y-axis arrow in Fig 1; Para 0033-0034), and a second motion system (see actuators 26 corresponding to motion axis x1 in Fig 2) for carrying each of the first bond head independent of the second bond head array (Para 0036-0037), a third motion system (see actuator 26 corresponding to motion axis x2 in Fig 2) for carrying the second bond head independent of the first bond head array, wherein a motion axis of the second motion system is substantially parallel to a motion axis of the third motion system (see x1 and x2 in Fig 2 that are parallel to each other), another motion system (actuator 27, Fig 2) for carrying the first bond head, independent of the second bond head array, along an axis (see y1 in Fig 2) substantially perpendicular to the motion axis of the second motion system (x2) and the motion axis of the third motion system (x1) (see y1 in Fig 2 that is perpendicular to x1 and x2), wherein the axis of the another motion system is substantially parallel to the first motion axis (see y1 in Fig 2 that is parallel the y-axis as shown in Fig 1).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify the disclosure of Saho with the aforementioned teachings of Van Gastel as to add a second motion system, a third motion system, and another motion system such that the third motion system carries the second bond head array independent of the first bond head array wherein a motion axis of the second motion system is substantially parallel to a motion axis of the third motion system, and the another motion system carries the first bond head array independent of the second bond head array along an axis substantially  perpendicular to the motion axis of the second motion system and the motion axis of the first motion system and substantially parallel to the first motion axis with the reasonable expectation that the additional movement of the bond head arrays independent of each other would aid in the positioning of the bond head arrays so that components can be simultaneously picked up (Van Gastel: Para 0037 line 13-18).

Potentially Allowable Subject Matter
Claims 17-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 17 and 19 are directed towards a component placement system dependent upon independent claim 1. The prior art fails to disclose or render obvious all of the limitations of claims 17 and 19 respectively, specifically, the prior art fails to disclose or render obvious the following limitations from claims 17 and 19 respectively:
a component placement system comprising a first bond head array that simultaneously carries a first plurality of electronic components, a second bond head array that simultaneously carries a first plurality of electronic components, a first motion system that simultaneously carries the first bond head array and the second bond head array along a first motion axis, a second motion system that carries the first bond head array independent of the second bond head array, and a rotative motion system that simultaneously carries the first bond head array and the second bond head array about a rotative motion axis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6,195,878 discloses a similar component placement system wherein a rotary motion system is used to rotate a plurality of bond head arrays configured to each carry a plurality of electronic components about a rotation axis, however, this reference lacks a first motion system for simultaneously carrying the first bond head array and the second bond head array along a first motion axis and a second motion system for carrying the first bond head array independent of the second bond head array from claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D. Anderson, whose telephone number is (571) 270-0157.  The examiner can normally be reached from Monday to Friday between 7 AM and 2 PM Arizona time.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Peter Vo, can be reached at (571) 272-4690.  
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

/JOSHUA D ANDERSON/
Examiner, Art Unit 3729

/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729